Citation Nr: 0913119	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
muscle injury of the right leg.

2.  Entitlement to service connection for a low back 
condition as secondary to a muscle injury of the right leg.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1976.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which, in 
pertinent part, denied entitlement to service connection for 
the above conditions.  

In July 2005, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

The Veteran's appeal was previously before the Board in 
October 2005 when the Board denied the claims.  The Veteran 
appealed the denial of his case to the Court of Appeals for 
Veterans Claims (Court).  In May 2007, the Court granted a 
joint motion to vacate and remand the Board's October 2005 
decision.  The case was returned to the Board, and the claims 
were remanded in November 2007 for further action by the 
originating agency.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran's current hip strain and chronic right groin 
pain are not residuals of an acute muscle strain treated 
during active duty service and are not otherwise 
etiologically related to service. 

2.  A chronic low back condition was not by caused or 
permanently worsened by a service-connected disability.

CONCLUSIONS OF LAW

1.  Residuals of a muscle injury of the right leg were 
neither incurred in nor aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  A disability of the low back is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2003, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claim for direct 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The Board notes that the Veteran has not been provided 
specific VCAA notice with regard to his claim for secondary 
service connection.  However, the claim for entitlement to a 
low back disability on a secondary basis is being denied 
because service connection has not been established for a 
right leg muscle injury and the claim is being denied as a 
matter of law.  Therefore, the Veteran is not prejudiced by 
the deficient notice.  See Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007) (prejudice does not exist from 
absent notice where the benefit could not be awarded as a 
matter of law).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a December 2008 letter.  

There was a timing deficiency in that the December 2008 
letter was sent after the initial adjudication of the 
claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Inasmuch as the claims are being denied, no effective 
date or rating is being set.  The delayed notice on these 
elements, therefore, does not deprive the veteran of a 
meaningful opportunity to participate in the adjudication of 
the claims.  See McDonough Power Equip. v. Greenwood, 464 
U.S. 548, 553 (1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination and addendum 
medical opinion in July and October 2008.

The Veteran's representative has argued that the July 2008 VA 
examination report and October 2008 addendum report are not 
adequate for adjudicative purposes.  The representative 
specifically contends that the examiner's rationale for his 
medical opinion was not adequate and his description of the 
service treatment records was inaccurate.  

In the July 2007 VA examination and October 2008 addendum 
report, the examiner provided a full and complete basis for 
his opinion against the Veteran's claim.  He stated that his 
conclusion was based on review of the service treatment 
records that showed a lack of evidence of a hip or leg 
problem more than three weeks after the Veteran's initial 
injury in February.  The examiner also specifically noted 
that the Veteran had undergone physical therapy for several 
weeks following his injury.  The examiner noted that there 
was a complete absence of any documentation of hip problems 
between service and 2003 and found that the Veteran's 
reported history of his injury differed during and after 
service.  

The Board finds that the VA examiner's stated rationale for 
his medical opinion is adequate.  The examiner clearly 
reviewed the Veteran's complete records and took into 
consideration the Veteran's reported history of his injury 
and treatment, including any discrepancies between his 
current reports and those made during service.  Therefore the 
medical opinion is adequate and remanding the case for an 
additional examination and opinion would serve no useful 
purpose other than to further delay a final decision in this 
case.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Leg Muscle Injury

The Veteran contends that he incurred a chronic right leg 
muscle injury during service.  Service treatment records 
establish that the Veteran was treated for a sore leg in 
February 1973 and was diagnosed with a possible muscle 
strain.  At that time, he reported the onset of right thigh 
pain in the morning with no history of injury to the leg.  He 
began physical therapy and in March 1973 was referred to a 
physician for a strain to the right hip capsule.  The Veteran 
reported straining his hip while marching over rough terrain.  
X-rays were normal and the physician diagnosed an acute 
strain of the sartorius or pectineus muscle.  Complete rest, 
either bedrest or crutches, with no weight-bearing was 
recommended, as was heat to the area.  

The Veteran was provided an annual physical examination in 
January 1975 and his lower extremities were found to be 
normal.  He did not report any injuries to his thigh or hip 
and specifically denied experiencing swollen or painful 
joints on the January 1975 report of medical history.  
Similarly, upon the examination for separation in November 
1976, the Veteran's lower extremities were found to be normal 
and he did not report any complaints regarding his prior 
muscle strain.  

The post-service medical evidence of record establishes that 
the Veteran first sought treatment for his right leg muscle 
injury in December 2003.  In addition, the Veteran has 
submitted a letter dated October 2003 from his private 
physician noting that the Veteran had reported problems with 
his leg in the past, but had never been evaluated or examined 
for this condition.  
During a private medical examination in December 2003, the 
Veteran reported tearing a muscle in his right leg during 
military service in 1973.  He stated that his boot got caught 
in the mud, and he heard a pop through his right groin.  He 
reported current right hip, leg, and nerve pain that had been 
worsening through the years.  

Upon examination, the Veteran had mild pain to internal 
rotation of the hip and X-rays were normal.  The diagnosis 
was chronic pain in the right groin after what sounded like a 
soft tissue groin injury from boot camp during military 
service.  The physician noted that there was no clear way to 
image his old injury, but that it could be causing his 
current residual chronic pain.  

The Veteran was provided a VA examination in July 2008 when 
he reported incurring a strain to the right hip during 
service that had never resolved.  He stated that his muscles 
had been tight and slightly sore since his foot became stuck 
in the mud and he injured his muscle during service.  X-rays 
of the hip were normal and the examiner diagnosed a current 
hip strain that was unrelated to any incident of active duty 
service.  

In the July 2008 examination report, and an October 2008 
addendum report, the VA examiner provided the rationale for 
his medical opinion against the Veteran's claim.  The 
examiner noted that the Veteran's service treatment records 
documented a hip strain in February 1973, but the Veteran 
denied any precipitating event, and later physical 
examinations during service were all normal.  There was no 
indication that the Veteran's problem continued beyond three 
weeks after its onset, and there was a complete absence of 
any documentation of hip problems between service and 2003.  
Furthermore, the examiner noted that the Veteran did not 
report the details of how his injury was incurred until 30 
years after his treatment during service.

At his July 2005 hearing, the Veteran testified that he 
incurred more than muscle strain to his leg during service, 
and in fact, had incurred a serious muscle tear with possible 
involvement of the tendons.  He also testified that he had 
not sought medical treatment for this condition until a year 
prior to his hearing.  

The record clearly shows a current diagnosis of a hip strain.  
In addition, the service treatment records document that the 
Veteran was treated for an acute muscle strain during 
service.  The Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

While the Veteran has reported a continuity of symptomatology 
since service,  the history he has provided is to the effect 
that he has experienced pain in his leg and hip since his 
muscle injury during service, but he did not seek treatment 
for this condition until December 2003, more than 25 years 
after his discharge from active duty service in February 
1976.  

Moreover, the service records are negative for any complaints 
related to the Veteran's right leg or hip following the 
completion of his three week course of physical therapy 
during service.  He was diagnosed with an acute strain, and 
his lower extremities were found to be normal at physical 
examinations in January 1975 and February 1976.  The post-
service record is entirely negative for any complaints 
related to the Veteran's right leg or hip until 2003, after 
his claim for compensation was filed.  Therefore, the balance 
of the evidence is against a finding of a chronic disability 
during service and a continuity of symptoms.  
The weight of the medical evidence is also against a nexus 
between the Veteran's current disability and his active duty 
service.  In support of his claim, the Veteran submitted a 
December 2003 private examination report diagnosing chronic 
pain of the right groin that could be the result of the 
Veteran's soft tissue injury during service.  This opinion 
expresses the mere possibility of a relationship between the 
Veteran's disability and service, and does not express the 
requisite certainty for the Veteran to prevail.  In essence 
the opinion is speculative and the Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The Board finds that the most probative evidence regarding a 
nexus between the Veteran's current hip pain and service is 
the report and addendum of the July 2008 VA examiner who 
provided an opinion against the claim.  The examiner's 
opinion was rendered after review of the Veteran's service 
and post-service medical records and with consideration of 
the Veteran's reported history.  The examiner provided a 
complete supporting rationale for his conclusion that the 
Veteran's hip strain was not related to service, and his 
opinion was not speculative. 

The Board has also considered the statements and testimony of 
the Veteran regarding the etiology of his current disability, 
but as a lay person, he is not competent to provide an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed residuals 
from his in-service acute muscle strain was more than 25 
years after his separation from active duty service.  The 
balance of the evidence is against a finding of a continuity 
of symptoms and the Board concludes that the evidence is also 
against a nexus between the veteran's claimed disability and 
his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Low Back Condition

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

The Veteran contends that he has a disability of the low back 
secondary to his muscle injury of the right leg.  As noted 
above, service connection is not warranted for the Veteran's 
claimed right leg muscle injury.  Therefore, service 
connection for a disability of the low back as secondary to a 
muscle injury is not possible.  38 C.F.R. § 3.310 (2008).

ORDER

Entitlement to service connection for residuals of a muscle 
injury of the right leg is denied.

Entitlement to service connection for a low back condition as 
secondary to a muscle injury of the right leg is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


